DISSENTING OPINION.
I concur in part and dissent in part. It appears that the plaintiffs below (the appellees here) are grandchildren of one Sarah Kauffman, deceased; and that they claim to own the land described in their *Page 291 
complaint through inheritance from their mother. If their mother died intestate and was the owner of the land at the time of her death, and if the land descended to them as her children, by virtue of the statute of descents, then the title which they thus inherited is a legal title. They instituted a simple statutory action to quiet their alleged legal title against the defendant James M. Gwinn (the appellant here) on the ground that he claimed title adversely to them and that his claim is without right and unfounded and a cloud upon their title. At the trial, the plaintiffs introduced a deed executed by Sarah Kauffman to James M. Gwinn, conveying the real estate described in the complaint. Then they sought to destroy that deed by proving that it was obtained by fraud. To me it is clear that when the plaintiffs introduced that deed, they thereby established a prima facie
title in the defendant and destroyed their own alleged cause of action by showing that their ancestor did not own the land at the time of her death. The plaintiffs know that so long as the deed stands, they cannot recover. The thing they are actually seeking, therefore, is a cancellation of the deed. Whether or not the deed shall be canceled is a question which cannot be tried by jury and determined by their verdict. The statutory form of complaint to quiet title may not be used to conceal the plaintiffs' real purpose which is to cancel a deed for fraud.
The plaintiffs also adduced in evidence a written contract made by and between the defendant and Sarah Kauffman at the time the deed was executed, which relates to the consideration for the deed. If the deed should be canceled, then the liability of the deceased and the rights of the defendant arising out of that contract must be ascertained and adjusted. It is clear to me that in this case justice cannot be done by a jury. The case is one exclusively for the court. *Page 292 
I agree that the judgment should be reversed, but I insist that the trial court should be directed to dismiss the action. This should be done regardless of what was said by this court in the former appeal. I am of the opinion that the cases cited in the opinion in the former appeal do not sustain the proposition that there may be a cancellation of the written instruments and an adjustment of the rights of the parties in a statutory action to quiet title.